Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner is persuaded by certain of applicant’s arguments, filed 9/30/2021.  Specifically, the examiner is persuaded by applicant’s argument at top of page 5, stating: 

“Mochizuki does not discuss how the adjustment in the quantizer is performed, and in particular, how the received estimated or actual code amount influences the adjustment.”
In contrast, Applicant's claim 1 explicitly defines a dependency between the adjustment of a compression parameter and the outcome of a comparison between a load parameter, and a maximum load parameter value by the following claim feature of "determining, by the rate controller, a second value of the compression parameter based on the comparison, wherein the compression parameter is increased from the first value to the second value if the load parameter is less than a threshold value from the maximum load parameter value”

Review of Mochizuki, US 2015/0092840 A1, shows that, while a pre-buffer, 205 of figure 3, fullness amount is used to influence the rate controller 302 to use either of an estimated code amount from code estimation amount section 300 in figure 3 (fullness above threshold), or an actual code 

determining, by the rate controller, a second value of the compression parameter based on the comparison, wherein the compression parameter is increased from the first value to the second value if the load parameter is less than a threshold value from the maximum load parameter value.

Additionally, these deficiencies are not remedied by Arakawa, US 2010/0220782 A1, which discloses, a decoder buffer simulation unit that simulates the decoder side buffer at an encoder, in order to prevent buffer underflow at the decoder by providing a high estimate of the bit amount (Arakawa [0044].) 
A further search yielded Zhang, US 2006/0222063 A1.  Zhang discloses in figure 5 a feedback circuit from the entropy encoder 411 to a rate controller 410, which in turn controls quantization (439 in figures 4 and 5.  A bin counter 509 from binarizer 501 feeds into the rate selection engine 511.  See [0041]-[0043].  However, in Zhang, similar to Mochizuki, there is no disclosure of “determining, by the rate controller, a second value of the compression parameter based on the comparison, wherein the compression parameter is increased from the first value to the second value if the load parameter is less than a threshold value from the maximum load parameter value”, because Zhang only discloses generically controlling the quantization amount based on the bit amount summed from 507 and 509 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425